Citation Nr: 1433895	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  07-36 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to increases in the "staged" ratings assigned for sleep apnea (currently 0 percent prior to March 31, 2009 and 50 percent from that date).

2.  Entitlement to a rating in excess of 30 percent for sarcoidosis prior to February 7, 2012.

3.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1984 to March 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO)(the Agency of Original Jurisdiction (AOJ)).   In September 2008, the Veteran failed to report for a Travel Board hearing scheduled at his request, and the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  In October 2011 and December 2013 the case was before another Veterans Law Judge who, in pertinent part, remanded these issues for addition development; it has now been reassigned to the undersigned for the purpose of this decision.  An interim (October 2012) rating decision assigned a staged increased (to 100 percent) rating for sarcoidosis, effective February 7, 2012, and; therefore, the matter of the rating for sarcoidosis from February 7, 2012 has been resolved, and is no longer on appeal.  That ratting decision also assigned a staged increased (to 50 percent) rating for sleep apnea, effective January 3, 2012.  That issue is characterized to reflect that staged ratings are assigned, and that both "stages" remain on appeal.  In December 2013, the Board increased the rating for sarcoidosis prior to February 7, 2012 to 30 percent, and remanded what remained of this issue along with the matters of the ratings for sleep apnea and right knee DJD for additional development.  In December 2013, the AOJ implemented the award of the 30 percent rating for sarcoidosis prior to February 7, 2012 and assigned an earlier (March 31, 2009) effective date, for the 50 percent rating for sleep apnea.

The appeal is being REMANDED to the AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

A review of the record found conflicting information regarding the Veteran's current mailing address.  An April 2014 supplemental statement of the case (SSOC) and April 2014 letter requesting additional records from the Veteran were sent to P.O. Box 1347-208 in Bethel, Arkansas (and returned undelivered).  This address is also shown as the Veteran's current address on VA's electronic information storage systems.   However, correspondence from the Veteran dated in February 2014 shows that his address as PO Box 650 in Bethel, Arkansas.  It appears that the AOJ attempted, but did not complete verification of the Veteran's current address in January 2014 (in the report of that contact, it was noted that Capri (a VA Medical Records storage system) shows the Veteran's address as PO Box 650.  

In the December 2013 remand, the Board noted that records pertaining to the Veteran's treatment for sleep apnea were outstanding.  In January 2014, the AOJ requested that the Veteran complete a form authorizing VA to secure such records.  In response, he identified treatment at North Grove Medical in Spartanburg, South Carolina from February 2005 to the present.  Two attempts to obtain records of such treatment were made, but there was no response from the provider.  Given that the SSOC and letter advising the Veteran  of the nonresponse were returned as undeliverable, he has not been notified that the records were not received and that he has the ultimate responsibility to ensure that private treatment records are received, or the opportunity to submit the records on his own.  Such records are pertinent (and may be critical evidence) in the matter of the rating for sleep apnea.  Accordingly, corrective action is necessary.

The case is REMANDED for the following:

1.  Verify the Veteran's current mailing address.  His representative should be contacted and the VHA data system searched to confirm his accurate current address.  Document all efforts in this regard in the record and update all VA information storage systems appropriately.  Then, re-mail to the Veteran, at his verified current address, a copy of the April 2014 SSOC and notice of the nonreceipt of records from North Grove Medical, and afford him opportunity to respond.

2.  Obtain updated (to the present) records of any further evaluations or treatment the Veteran has received for his sleep apnea and right knee disability (if none exist, it should be so noted).  .

3.  Thereafter, review the record, arrange for any additional development suggest, and readjudicate the claims remaining on appeal.  If any remains denied, issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

